Per curiam.
O’Berry pleaded guilty to the offense of theft by taking in Rabun Superior Court. Thereafter, and prior to a finding by a Special Master, he requested that he be permitted voluntarily to surrender his license to practice law in the State of Georgia.
The State Disciplinary Board recommends that the petition of L. Lyn O’Berry for voluntary discipline be accepted and that he be permitted to surrender his license, the same being equivalent to disbarment.
Upon consideration, the petition is granted, and L. Lyn O’Berry is suspended from the practice of law for an indefinite period of time.

All the Justices concur, except Marshall, P. J., not participating.